REDMANN, Judge
(dissenting).
In my opinion plaintiff’s deposition testimony is affirmatively that there was no oncoming car at any pertinent time. I believe it was error to accept her contradictory, self-serving testimony at trial.
Discounting her testimony entirely leaves only the aggravated girl-watcher’s testimony as the foundation of the judgment appealed from. In my opinion he knew nothing except that his view of the “fine ladies” was interrupted.
The only credible witness was the defendant’s driver. No negligence on his part was proven.
The judgment should be reversed.